Name: COMMISSION REGULATION (EC) No 2411/95 of 12 October 1995 suspending the advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: foodstuff;  means of agricultural production;  agricultural activity;  animal product;  trade policy
 Date Published: nan

 13 . 10 . 95 EN Official Journal of the European Communities No L 246/37 COMMISSION REGULATION (EC) No 2411/95 of 12 October 1995 suspending the advance fixing of export refunds on beef and veal Whereas applications for advance fixing of refunds should accordingly no longer be accepted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as amended by Regulation (EC) No 2351 /95 (4); and in particular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds on beef and veal is greater than that normally disposed of ; HAS ADOPTED THIS REGULATION : Article 1 The lodging of applications for export licences with advance fixing of the refund for the products referred to in Article 1 of Commission Regulation (EC) No 2130/95 (% as amended by Regulation (EC) No 2223/95 (6), is hereby suspended from 13 October 1995. Article 2 This Regulation shall enter into force on 13 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1995. For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 45, 1 . 3 . 1995, p. 2. P) OJ No L 143, 27. 6. 1995, p. 35 . h) OJ No L 239 , 7 . 10 . 1995, p. 3 . o OJ No L 214, 8 . 9 . 1995, p. 1 . (' OJ No L 224, 21 . 9 . 1995, p. 20 .